*464To the Honorable, the Senate of Alabama:
In response to Senate Resolution 44, you are advised that it is our opinion that House Bill No. 179 is a bill “for raising revenue,” which, under the provisions of section 70 of the Constitution, properly originated in the House, but is not “a revenue bill” within the inhibition of the last clause of section 70 of, the Constitution, that “No revenue bill shall be passed during the last five days of the session.” (Italics supplied.)
See Woco Pep Co. of Montgomery v. Butler, Chairman of State Tax Commission, et al., 225 Ala. 256, 142 So. 509; Harris v. State ex rel. Williams et al., 228 Ala. 100, 151 So. 858; In re Opinions of the Justices, 223 Ala. 369, 136 So. 589.
JNO. C. ANDERSON, Chief Justice.
LUCIEN D. GARDNER, WILLIAM H. THOMAS, VIRGIL BOULDIN, JOEL B. BROWN, ARTHUR B. FOSTER, THOMAS E. KNIGHT, Associate Justices.